Citation Nr: 0409601	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  00-05 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen 
a claim of  entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right arm disability.

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU)


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. L.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active service in the United States Marine 
Corps from March 1972 to March 1974.  He served in the Arkansas 
Army National Guard from September 1984 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.  

The issues of entitlement to service connection for a right arm 
disability, and entitlement to TDIU, will be discussed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  In a January 1999 decision, the Board denied entitlement to 
service connection for PTSD.

2.  The evidence received since the January 1999 Board decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The January 1999 Board decision, which denied the veteran's 
claim of entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7104 (West 2002).

2.  The additional evidence received since the January 1999 Board 
decision is new and material and the requirements have been met to 
reopen the veteran's claim of entitlement to service connection 
for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).  This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule implementing 
the VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material evidence claims were amended effective 
August 29, 2001.  These amendments are effective only on claims 
received on or after August 29, 2001, and are, thus, not relevant 
in the instant case regarding the new and material evidence claim.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  For the purpose 
of reopening the veteran's claim the Board finds that the 
requirements of the VCAA have been met.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.   If the evidence 
establishes that the veteran engaged in combat with the enemy and 
that the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2002).

The United States Court of Appeals for Veterans Claims (Court) has 
held that, in addition to demonstrating the existence of a 
stressor, the facts of a particular case must also establish that 
the alleged stressful event was sufficient to give rise to PTSD.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  Subsequently, the Court 
further elaborated on its analysis in Zarycki.  Specifically, the 
Court held that the sufficiency of the alleged stressor is a 
medical determination and that, therefore, the adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.  West v. Brown, 7 Vet. App. 70 
(1994).

Factual Background

The evidence of record at the time of the January 1999 Board 
decision is briefly summarized. 

The veteran's service medical records contain no complaint or 
findings referable to PTSD or other psychiatric symptomatology.  
Service personnel records do not show that the veteran received 
any medals, badges or citations indicating participation in 
combat.  His primary duties included messman and rifleman.  There 
are no other records indicating that the veteran had combat 
experience.  It was reported that he had no foreign or see 
service.  

VA medical records from 1995 to 1998 show intermittent treatment 
for PTSD.  An August 1996 statement from a fellow reservist of the 
veteran is to the effect that he was present when the accident 
occurred at Ft. Campbell.  The veteran was in shock and had 
gunpowder in both eyes and Sgt. S was also involved.

The report of a January 1997 VA psychological evaluation shows 
that the veteran reported that he received a serious head injury 
in service when a machine gun exploded, hitting him in the head, 
which caused organic brain damage.  He stated that he was also 
injured when a water tank exploded and he was thrown against a 
wall.  After examination, the diagnostic impression was PTSD, 
depressive disorder not otherwise specified, rule out organic 
affective disorder.

The report of a February 1997 VA psychological evaluation for PTSD 
shows that the veteran reported symptoms consistent with PTSD.  He 
also reported a stressor involving the explosion of a gun on top 
of a jeep, which significantly injured several other men and he 
got gun powder on his face.  He also hit his back and ankle on the 
jeep at that time.  He indicated that no evidence of this incident 
would be found in his record because he had been forced to sign a 
statement that he was not even there.  He could not remember the 
full names of the other individuals involved in the incident or 
other specific details of the event.  The examiner noted that the 
veteran admitted that the incident involving the gun was not 
verified in the record, and that service medical records showed no 
treatment for the alleged physical injury from that incident, and 
no psychiatric treatment.  After examination, the Axis I diagnoses 
were PTSD, chronic; and major depressive disorder, in partial 
remission.

In a May 1997 statement signed by a VA psychiatrist and 
psychologist, it was indicate that the veteran was under their 
care, and that the veteran's carried a diagnosis of  PTSD.  

The veteran testified at an October 1997 hearing at the RO in 
support of his claim.  He testified giving details regarding a 
claimed stressor involving being on a battleship on standby in 
1972 or 1973.  At one time he was told to go downstairs and get 
ready to go out on lifeboats, and he thought that was it.  He also 
testified that he went to Cuba, where he was sitting in foxholes.  
The veteran also testified about an incident in 1984 when a 
machine gun blew up and he was injured and someone else was hit.  
While the veteran was in the Army National Guard, a bullet went 
off and almost killed someone.      

In a statement received in December 1997, the veteran provided 
details of his claimed stressor.  The stressor involved an 
incident in which there was an explosion involving a jeep 
resulting in extensive wounds and brain damage.  

In a January 1999 decision the Board denied the veteran's claim 
for service connection for PTSD.  At that time the Board 
determined that there was no evidence that the veteran was engaged 
in combat, and that his diagnosed PTSD was not attributable to 
service or any incident therein.  The January 1999 Board decision 
is a final decision.  38 U.S.C.A. § 7104(a) (West 2002).  However, 
the veteran may reopen his claim by the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2002).

New and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156(a) (2002).

The evidence received subsequent to the last final decision is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence received subsequent to the January 1999 Board decision 
includes VA medical records through February 2001, Army National 
Guard medical records and personnel records, Social Security 
Administration records including medical records, service records 
provided by the Marine Corps Historical Center dated in the 
1970's, an October 1999 letter from a Judge Advocate of U.S. Army 
Safety Center, and the transcripts of a July 1999 hearing at the 
RO and a December 2001 video conference Board hearing.

During the July 1999 hearing at the RO, the veteran testified that 
when the Vietnam war was winding down, he was stationed on a ship 
on standby off the coast of Vietnam just in case something broke 
out.  Stressful incidents involved being told they were going to 
board boats and fight, and then be told that it was a false alarm.  
The veteran testified that he was stationed at Guantanamo Bay on 
guard duty and was afraid that the Cubans might come over.  The 
veteran testified regarding stressors during training.  Another 
soldier cut his wrist trying to take his own life.  Another 
individual was killed during the infiltration course at Camp 
Lejeune in 1972.

VA medical records include an October 1999 statement from a VA 
staff psychiatrist  which noted that the veteran carried a 
diagnosis of PTSD, with intrusive thoughts and nightmares about 
his combat service.  An October 2000 Neuropsychological assessment 
consult report shows that tests were administered and results 
recorded, with a concluding diagnostic impression that test data 
was consistent with exaggeration of memory complaints.

An October 1999 letter from a Judge Advocate of U.S. Army Safety 
Center, Fort Rucker, Alabama, contains a reply to a request for 
information regarding an accident reportedly in June 1984 
involving the veteran and Sergeant S. when an M-60 machine gun 
malfunctioned and exploded at Fort Campbell, Kentucky and injured 
both men.  The letter stated that no evidence could be found of an 
accident on that date, but that an M-60 machine gun accident 
occurred in July 1987 involving Sergeant S. who was injured.

During a December 2001 videoconference Board hearing, the veteran 
testified and gave details regarding stressors experienced.

In April 2003, the Marine Corps Historical Center provided records 
pertaining to Marine Corps Recruit Depot at Parris Island, South 
Carolina, including command chronologies, dated in the 1970's. 

Analysis

To summarize the Board finds that the evidence received since the 
January 1999 Board decision is new and material in that it 
includes evidence not previously of record pertaining to the 
verification of stressors.  The October 1999 letter from a Judge 
Advocate provides evidence referable to verification of a claimed 
stressor.  Accordingly, the claim is reopened.  


ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  To this extent only, the 
appeal is allowed.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran and 
his representative if further action is required on their part.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  The September 
2002 letter from the RO to the veteran does not satisfy the VA's 
obligations under the VCAA.  Quartuccio v. Princippi, 16 Vet. App. 
183 (2002).

In an April 2002 memorandum, the Board undertook additional 
development of the evidence for the issues on appeal pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  As a result 
of the development additional medical evidence including records 
from the Social Security Administration and records from the US 
Marine Corp. Historical Center pertaining to verification of 
stressors, were received.

However, the United States Court of Appeals for the Federal 
Circuit has recently invalidated the regulations, which empowered 
the Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the appellant or his 
representation.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  With respect to 
the three claims of this decision, the RO has not had the 
opportunity to review the additional evidence received in 
conjunction with the Board's development.  

With respect to the PTSD claim, having reopened the veteran's 
claim for service connection for PTSD, the current decision must 
be made based on a de novo review of the evidence.  

The veteran has been diagnosed with PTSD.  The veteran asserts 
that certain stressful incidents occurred during service which 
resulted in his diagnosed PTSD.  These stressful incidents did not 
involve combat.  In such cases where the veteran did not "engage 
in combat with the enemy," or the claimed stressor is not related 
to combat, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In this regard, the Board points out that there is one claimed 
stressor which has been verified to the satisfaction of the Board.  
The claimed stressor relates to the incident reported by the 
veteran in which during annual training in 1987 at Fort Campbell, 
a machine gun on top of a jeep jammed and then exploded/misfired.  
This resulted in an injury to Sergeant S.  An October 1999 letter 
from the Judge Advocate, U.S. Army Safety Center at Fort Rucker, 
Alabama confirmed that an accident occurred on July 16, 1987 in 
which Sergeant S. was injured and involving a M-60 machine gun 
accident at Fort Campbell.  Although that letter does not confirm 
that the veteran was injured at that time, the claims file 
contains an Army National Guard Retirement Credits Record, which 
confirms, as stated by the veteran, that the veteran was on active 
duty, presumably for training, from July 11 to 16, 1987.  The 
Board is satisfied that this stressor is verified.

It is the Board's opinion that an attempt should be made to 
confirm other stressors that the veteran has provided over time 
and which are described in the order below.  Lastly, an 
examination is required to obtain a medical opinion as to whether 
a verified stressful event was sufficient to give rise to the 
veteran's diagnosed PTSD.  

Regarding the right arm claim, the veteran states that he injured 
his right arm in the same incident involving a M-60 machine gun as 
earlier described.  He stated that his right shoulder hit the jeep 
when he jumped out of the jeep.  The occurrence of that incident 
in July 1987 has been verified to the satisfaction of the Board.  
The Board is of the opinion that an examination is required in 
order to obtain an opinion as to a nexus between any current right 
arm disorder and service would be helpful in this adjudication. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. 5102, 
5103, and 5103A (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R 3.102, 3.156(a), 
3.159 and 3.326(a)) are fully complied with and satisfied. 
Quartuccio v. Princippi, 16 Vet. App. 183 (2002).

2.  Request the veteran to furnish any additional information 
concerning the soldier killed during an infiltration course at 
Camp Lejeune, to include the approximate month, the year, the name 
of the soldier, the unit to which the soldier was a member, and 
the circumstances surrounding the incident.  He should provide the 
name battleship on which he was stationed off the coast in Vietnam 
and the year, and the dates he served in Guantanamo Bay.  

3.  The RO should request any additional VA medical records 
regarding psychiatric or right arm treatment covering the period 
from February 2001 to the present.

4.  The RO should prepare a summary of all of the claimed 
stressors as reported by the veteran as occurring during the 
veteran's active service from March 1972 to March 1974, which 
should be sent to U.S. Marine Corps Historical Center (Center).  
The Center should be requested to provide any information 
available which might corroborate the veteran's alleged stressors 
and to note any other sources which may have pertinent 
information.  Inform the Center that the personnel records to not 
show where the veteran was stationed during his entire period of 
active duty.  Provide the Center with the veteran's service 
personnel records contained in the claims file, including the 
record of service showing units, dates, and primary duty.  The 
veteran's primary duties included rifleman and messman.  The 
veteran described his claimed stressors during VA examinations in 
January and February 1997, during an October 1997 hearing, in a 
statement received in December 1997, and during hearings in July 
1999 at the RO and by video conference with the Board in December 
2001.  The Center should be requested to provide any corroborative 
information pertaining to the following claimed stressors: 

A.  The veteran witnessed a soldier killed during an infiltration 
course at Camp Lejeune in 1972 (or 1973).

B.  At the time the Vietnam War was winding down, the veteran was 
on a battleship in 1972 or 1973 off the coast awaiting orders to 
go ashore if needed.  Stressful events included being told he was 
going to board t boats and fight, and then being told that it was 
a false alarm.

C.  The veteran served on guard duty at Guantanamo Bay, Cuba, 
where he was sitting in foxholes and was afraid that the Cubans 
might come over.

5.  After receiving a response from the Center, the RO should make 
a determination as to which of the above stressor(s) is verified, 
to include consideration as to whether the veteran was involved in 
combat.  If the RO determines that the veteran was involved in 
combat, then corroborative evidence is not required regarding any 
combat-related stressors.

6.  Thereafter, VA examinations should be performed a board of two 
VA psychiatrists in order to determine the nature, severity, and 
etiology of any psychiatric illness, to include PTSD.  All 
indicated tests are to be conducted.  

The RO is to inform the examiners that only the stressor(s) which 
has been verified by the RO or by the Board may be used as a basis 
for a diagnosis of PTSD.  Note that the Board has verified the 
incident during annual training in 1987 at Fort Campbell, when an 
M-60 machine gun on top of a jeep malfunctioned and exploded, 
injuring both the veteran and Sergeant S.  

If the diagnosis of PTSD is deemed appropriate, the psychiatrist 
should specify whether each stressor found to be established by 
the record was sufficient to produce the post-traumatic stress 
disorder, and whether there is a link between the current 
symptomatology and one or more of any verified inservice 
stressors.  

A complete rationale for any opinion expressed should be included 
in the examination report.  The claims folder and a copy of this 
Remand are to be made available to the physician for review in 
conjunction with the examination.
  
7.  A VA examination should be performed by an orthopedist in 
order to determine the nature, severity, and etiology of any right 
arm disorder.  The claims folder and a copy of this Remand must to 
be made available to the examiner in conjunction with the 
examination.  The examiner should be requested to obtain a 
detailed history of inservice injuries involving the right arm and 
shoulder a history of treatment.  All indicated tests are to be 
conducted.  

If a diagnosis of right arm disorder is made, the examiner is 
requested to render an opinion as to whether it is as likely as 
not that any such disorder is related to the injury sustained in 
July 1987.

A complete rationale for any opinion expressed should be included 
in the examination report.  The claims folder and a copy of this 
Remand are to be made available to the physician for review in 
conjunction with the examination.  

8.  Following any additional development deemed appropriate, the 
RO should adjudicate the claim of entitlement to service 
connection for PTSD, and readjudicate the remaining claims on 
appeal.  If a claim remains denied, the RO should furnish a 
supplemental statement of the case to the veteran and his 
representative should be given an opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you 
what steps you can take if you disagree with our decision.  We are 
in the process of updating the form to reflect changes in the law 
effective on December 27, 2001.  See the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  In the meanwhile, please note these important corrections 
to the advice in the form:

* These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) A 
"Notice of Disagreement filed on or after November 18, 1988" is no 
longer required to appeal to the Court.  (2) You are no longer 
required to file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing a 
"Notice of Disagreement with respect to the claim on or after 
November 18, 1988" is no longer a condition for an attorney-at-law 
or a VA accredited agent to charge you a fee for representing you.




